Case 1:19-mj-03608-UA Document 12 Filed 07/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
Application for Third
Vv. Order of Continuance
19 Mag. 3608
JOHN LAMBERT,
a/k/a “Eric Pope,”
Defendant.
State of New York )
County of New York SS.
Southern District of New York )

Benjamin Woodside Schrier, pursuant to Title 28, United States Code, Section 1746,
hereby declares under penalty of perjury:

1, 1am an Assistant United States Attorney in the Office of Geoffrey 5. Berman, United
States Attorney for the Southern District of New York. I submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. § 3161¢h)(7)(A).

2. The defendant was charged in a complaint dated April 11, 2019, with violations of 18
U.S.C. §§ 1349, 1343, and 2. The defendant was arrested on April 16, 2019, presented before
Magistrate Judge Clifton Corker of the Eastern District of Tennessee on April 16, 2019, and
presented before Magistrate Judge Kevin N. Fox of the Southern District of New York on April
29, 2019. At his presentment before Judge Fox, the defendant was represented by Julia Gatto,
Esq., of the Federal Defenders of New York, and ordered bailed. The defendant is currently

represented by Gary A. Peters, Esq.

 
Case 1:19-mj-03608-UA Document 12 Filed 07/15/19 Page 2 of 3

 

3. At the initial presentment, Ms. Gatto consented to a waiver of her client’s right pursuant
to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within 14 days of
the initial appearance. Accordingly, under the Speedy Trial Act, the Government initially had
until May 30, 2019 within which to file an indictment or information.

4. On May 30, 2019, Magistrate Judge James L. Cott signed an order of continuance,
extending the date by which the Government had to file an indictment or information to June 15,
2019.

5. On June 16, 2019, Magistrate Judge Sarah Netburn signed an order of continuance,
extending the date by which the Government had to file an indictment or information to July 15,
2019.

6. Defense counsel and I have had discussions regarding a possible disposition of this
case beginning on April 29, 2019 and continuing to as recently as July 12,2019. The negotiations
have not been completed and we plan to continue our discussions, but do not anticipate a resolution
before the deadline under the Speedy Trial Act expires on July 15, 2019.

7. Therefore, the Government is requesting a 30-day continuance until August 14, 2019, to
continue the foregoing discussions and reach a disposition of this matter. On July 12, 2019, I
personally communicated with Mr. Peters, who specifically consented to this request on behalf of
his client. This request has also been approved by Assistant United States Attorney Andrew

Dember, Deputy Chief of the Criminal Division.
Case 1:19-mj-03608-UA Document 12 Filed 07/15/19 Page 3 of 3

8. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

LW. wh

Behjamily Woodside Soh s
Assistant United States oy
(212) 637-1062 :

Dated: New York, NY
July 15, 2019

 

 

 

 

 
